Newburger, J.
This action is brought under the Employers’ Liability Act. The defendant moves for judgment on the pleadings on the ground that the case is covered by the Workmen’s Compensation Law. It appears that the defendant is a domestic corporation and transacts part of its business in the building at No. 474 West One Hundred and Fifty-ninth street and maintains an elevator in said building. The plaintiff was employed in the building as a range handler or helper, and he was required to assist in moving stoves and ranges in the building and to and from the defendant’s wagons, and occasionally riding on said wagons *691to buildings occupied by customers of defendant. On January 13,1915, while one of the defendant’s wagons was in front of the building and close to the elevator, and while the plaintiff in the course and discharge of his’duties was'assisting in removing one of the stoves from the wagon onto the elevator, and had stepped on the tail-board for that purpose, the chains and tailboard gave way and the plaintiff fell and was injured. The defendant contends that this case comes within group 10 of section 2, chapter 41 of the Laws of 1914, which reads as follows: ‘1 Longshore work, including the loading or unloading of cargoes or parts of cargoes of grain, coal, ore, freight, general merchandise, lumber or other products or materials, or moving or handling the same on any dock, platform or place, or in any warehouse or other place of storage.” It is clear that the plaintiff was not engaged in longshore work nor in the handling of cargoes, nor was he then engaged in the handling of the same in any warehouse or other place of storage. It is clear from a reading of the section that it was the intention of the legislature to cover such cases as might arise in the removal of cargoes from ships and docks to warehouses, especially carried on for hire. In Matter of Mihm v. Hussey, 169 App. Div. 742, it was held that an employer in the wholesale business who, in connection therewith, maintains a place in which to store his goods is not engaged in warehousing within the meaning of the statute. The case is not covered by group 10 of section 2 of chapter 41 of the Laws of 1914, and therefore the motion herein must be denied.
Motion denied.